United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                  No. 06-2807
                                  ___________
United States of America,               *
                                        *
            Plaintiff - Appellee,       *
                                        *   Appeal from the United States
      v.                                *   District Court for the Northern
                                        *   District of Iowa
Lamont Garrett, also known as G,        *
                                        *   [UNPUBLISHED]
            Defendant - Appellant.      *
                                  ___________

                              Submitted: October 16, 2007
                                 Filed: November 7, 2007
                                  ___________

Before MURPHY, MELLOY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Defendant Lamont Garrett was convicted by a jury on two counts of conspiring
to distribute and manufacture crack and powder cocaine. He moved for a mistrial
based on the government’s failure to comply with a pre-trial production order and
based on purported violations of “Garrett’s right to due process, the Jencks Act, Brady
v. Maryland, Giglio v. United States, Fed. R. Crim. P. 16, and the stipulated discovery
order.” Appellant’s Brief at 5. It is undisputed that the government failed to comply
with the stipulated discovery order in that the government disclosed certain prior
statements by three government witnesses after the time allowed under the order, but
before those witnesses testified against Garrett. The district court1 denied Garrett’s
motion for a mistrial, and Garrett appeals.

       We review for abuse of discretion the district court’s discovery and evidentiary
rulings. United States v. Veith, 397 F.3d 615, 617 (8th Cir. 2005). We also review
for abuse of discretion the district court’s ruling on the motion for a mistrial. United
States v. Urqhart, 469 F.3d 745, 748 (8th Cir. 2006). Notwithstanding Garrett’s
allegation of the government’s numerous violations, Garrett has failed to articulate
how any of the late-disclosed material was exculpatory under Brady, how the
disclosures failed to satisfy the requirements of the Jencks Act, or how any actions by
the government in this case caused prejudice to Garrett’s defense. Garrett received
all materials related to the three government witnesses before those witnesses testified,
and on more than one occasion was granted the opportunity to question those
witnesses outside the presence of the jury. Not only has Garrett failed to articulate
how the government’s actions caused prejudice, our review of the trial transcript
convinces us that the district court correctly determined no prejudice occurred in this
case. In light of this conclusion, we hold that the district court acted well within its
discretion regarding the underlying discovery and evidentiary rulings and properly
denied Garrett’s motion for a mistrial.

      The judgment of the district court is affirmed in accordance with Eighth Circuit
Rule of Appellate Procedure 47B.
                      ______________________________




      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.

                                          -2-